Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 7-16, 19 and 20 are pending.
Claims 1-3, 7, 8, 14 and 15 are amended. 
Claims 5, 6, 17, and 18 are cancelled. 

Response to Arguments
Applicant’s arguments with regards to the title objection, filed September 23, 2021, have been fully considered and are persuasive.  The title objection has been withdrawn. 
Applicant’s arguments and amendments with respect to the Section 112 rejection have been fully considered and are persuasive.  The Section 112 rejection has been withdrawn. 
Applicant's arguments and amendments with respect to the Section 101 rejection have been fully considered but they are not persuasive. Applicant argues that the alleged judicial exception is applied by use of a particular machine, namely, a computer running computer aided design (CAD) software and is therefore patent eligible under MPEP 2106.05(b) - Particular Machine. As stated in MPEP 2106.05(b)(II), "Integral use of a machine to achieve performance of a method may integrate the recited judicial exception into a practical application or provide significantly more, in contrast to where the machine is merely an object on which the method operates". However, this application presents the latter case. That is, Claim 1 recites “providing to the first user the one or more first developmental support elements”, which the claims define as “including computer aided design software”, and “creating at least one computer aided design file corresponding to at least a portion of the physical item”. As such, the claims recited provide a human user with CAD software and using CAD software to create a design file. “Nothing in the claims, understood in light of the 
Applicant’s arguments with respect to Section 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions
This application contains claims directed to the following patentably distinct species (1) claims 1-4 and 7-13, drawn to a CAD file development system, and (2) claims 14-16, 19 and 20, drawn to a media file editing system. The species are independent or distinct because CAD software and files and 3D printers are not interchangeable or usable as a substitute media editing software and media files. In addition, these species are not obvious variants of each other based on the current record. 

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply: while the claims originally filed had a common search, the newly presented claims groupings set forth above include (1) separate classification as each invention has attained recognition in the art as a separate subject for inventive effort, and a separate field of search and (2) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


“Project management processes” are considered to be is a method of organizing human activity because the claimed processes are directed to basic project management functions performed in the ordinary course of business. See, for example, “Project Risk Management According to the PMBOK” by Bernie Roseke. The initiation of a project, setting a plurality of tasks, 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s): one or more computer systems and computer aided design software. The additional elements do not integrate the exception into a practical application. Rather, the recitation of one or more computer systems as an additional element amounts to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). That is, the recitation of one or more computer systems in the claims amounts to recitation of human performed mental steps that are documented and communicated through the use of a computer. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element recites well-understood, routine, and conventional activity and is merely used to apply the abstract idea to a technological environment. That is, the broad recitation of “one or more computer systems” merely relates to the use of off the shelf computer technology that has been used for organized human activity of “Project management processes” for decades. Accordingly, claim 1 is ineligible.
Dependent claims 2-13 merely further limit the abstract idea and are thereby considered to be ineligible.

Dependent claim 3 further limits the abstract idea of Project management processes” by introducing the element providing to the first user the one or more third developmental support elements, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 3 is also non-statutory subject matter.
Dependent claim 4 further limits the abstract idea of Project management processes”  by introducing the element of the first user is a user of a social- networking system, the social-networking system comprising a graph that comprises a plurality of nodes and edges connecting the nodes, at least one node in the graph corresponding to the first user, and at least one node in the graph corresponding to a second user of the social-networking system, which does not include an improvement to another technology or technical field, an improvement to the functioning of the 
Dependent claims 7-9 further limits the abstract idea of Project management processes” by introducing the element of  indicating that the first project development is associated to the first/second/third developmental node, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 7 and 8 are also non-statutory subject matter.
Dependent claims 10-12 further limits the abstract idea of Project management processes” by introducing the element of providing to the first user the one or more first/second/third developmental support elements includes providing at least a portion of the one or more first/second/third developmental support elements via a first/second/third graphical user interface, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 10-12 are also non-statutory subject matter.
Dependent claim 13 further limits the abstract idea of Project management processes”  by introducing the element the first user action includes at least one of reading a document, viewing a video, listening to audio, taking a class, using a software application, making a contact, partnering with a second user, and meeting with an entity, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or 
Dependent claims 2-4 and 7-13 further recite the additional elements of a 3D printer, a social-networking system, and a software application, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningfully limitations beyond generally linking the use of the abstract idea to a particular technological environment. Accordingly, claims 2-4 and 7-13 are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0024452 to DeFusco et al. in view of “3D opportunity for product design, Additive manufacturing and the early stage” by Joann Michalik et al.
With regards to claim 1, DeFusco et al. teaches:
(A) by one or more computer systems, receiving from a first user first information relating to a first project development (paragraph [0012], “FIG. 1B sets forth details of the project management system 103, according to an embodiment. Available project templates 104 may be selected and displayed on a user home page using a user interface 114 which communicates with APIs 113. For example, a user home page is illustrated in FIG. 8. When creating a project, the user can select the option to use a project template manager 120.”), the first project development including the 
(B) by the one or more computer systems, determining a first developmental node corresponding to the first stage of development (paragraph [0013], “For example, the project template 115 may comprise: predefined tasks 106; predefined milestones 108; or predefined decisions 109; or any combination thereof. Tasks 106 may be a predefined list of items that need to be accomplished for a particular project.”; paragraph [0030], “For example, if the user is planning a wedding, the user may have the ability to select from a series of wedding planning project templates that include information needed to start planning a wedding, such as, but not limited to: predefined milestones to guide the user through the various stages of the wedding planning process; predefined tasks that serve as the “to do” list for the user or other people involved in the wedding planning project; a predefined calendar of events for the wedding based on the timeframe and milestones for the user's wedding; predefined discussion forums and groups that allow the user to ask experts for specific wedding planning tasks or discuss elements of the wedding plan with experts or others who 
(C) by the one or more computer systems, determining one or more first developmental support elements associated with the first development node, at least one of the one or more first developmental support elements including computer … software, the one or more first development support elements including information relating to a first user action to be performed by the first user paragraph [0030], “For example, if the user is planning a wedding, the user may have the ability to select from a series of wedding planning project templates that include information needed to start planning a wedding, such as, but not limited to: predefined milestones to guide the user through the various stages of the wedding planning process; predefined tasks that serve as the “to do” list for the user or other people involved in the wedding planning project; a predefined calendar of events for the wedding based on the timeframe and milestones for the user's wedding; predefined discussion forums and groups that allow the user to ask experts for specific wedding planning tasks or discuss elements of the wedding plan with experts or others who are going through or have gone through a similar project; a resource center where the user can access and share files, including documents, audio and/or video files, and links associating with the wedding planning project, or any combination thereof.”; 
(D) by the one or more computer systems, providing to the first user the one or more first developmental support elements determined in (C) (paragraph [0030], “For example, if the user is planning a wedding, the user may have the ability to select from a series of wedding planning project templates that include information needed to start planning a wedding, such as, but not limited to: predefined milestones to guide the user through the various stages of the wedding planning process; predefined tasks that serve as the “to do” list for the user or other people involved in the wedding 
(E) by one or more computer systems, receiving an indication of the first user action by the first user (paragraph [0054], “FIG. 6 illustrates a flow chart for a project timeline feature, according to an embodiment. FIG. 24 illustrates a view of a user page where the elements of a timeline are shown, according to an embodiment. The elements on the timeline (e.g. milestone flags, decision diamonds, and circles that represent tasks) may be placed on the timeline through the information entered into the project management system 103 related to project, due dates, etc. The elements appear on the timeline based on the detail entered for the milestones, decision points, and tasks, as well as based on filter criteria set for the screen such as time period and project.”); 
(F) by one or more computer systems, when the indication in (E) is received: 
(G) determining a second stage of development of the first project development (paragraph [0013], “For example, the project template 115 may comprise: predefined tasks 106; predefined milestones 108; or predefined decisions 109; or any combination thereof. Tasks 106 may be a predefined list of items that need to be accomplished for a particular project.”); and 

While DeFusco et al. teaches adding computer files to projects related to physical items, DeFusco et al. fails to explicitly teach that types of files those are. However Michalik et al. teaches: 
at least one of the one or more first developmental support elements including computer aided design software (page 7, “The third benefit tends to be more difficult to quantify, but it originates from the fact that AM enables companies to iterate more prototypes within a pre-existing budget; this can lead to more testing, which likely yields better product designs. Additionally, AM helps make it easier to conquer the typical distance between designers and product stakeholders (customers, manufacturers, packaging, etc.), as users can send prototypes as CAD files to be printed elsewhere.”); 
using the computer aided design software, creating at least one computer aided design file corresponding to at least a portion of the physical item (page 7, “Additionally, AM helps make it 
This part of Michalik et al. is applicable to the system of DeFusco et al. as they both share characteristics and capabilities, namely, they are directed to project management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the project management system of DeFusco et al. to include the computer aided design (CAD) files as taught by Michalik et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify DeFusco et al. in order to test and launch new ideas as quickly as designers can draw them up (see page 2 of Michalik et al.).	

With regards to claim 2, DeFusco et al. teaches:
(I) by the one or more computer systems, determining one or more second developmental support elements associated with the second development node, …, the one or more second development support elements including information relating to a second user action to be performed by the first user (paragraph [0013], “For example, the project template 115 may comprise: predefined tasks 106; predefined milestones 108; or predefined decisions 109; or any combination thereof. Tasks 106 may be a predefined list of items that need to be accomplished for a particular project.”; paragraph [0030], “For example, if the user is planning a wedding, the user may have the ability to select from a series of wedding planning project templates that include information needed to start planning a wedding, such as, but not limited to: predefined milestones to guide the user through the various stages of the wedding planning process; predefined tasks that serve as the “to do” list for the user or other people involved in the wedding planning project; a 
(J) by the one or more computer systems, providing to the first user the one or more second developmental support elements determined in (I) (paragraph [0055], “In 640, the user may move the highlighted range control forward and backwards. In 650, any data associated with the timeline, including tasks, files, discussions, etc. may by dynamically filtered by an adjustments to the timeline.”), and, …, creating at least one physical object corresponding to the at least one computer … file (paragraph [0024], “Some milestones and tasks in the template may have minimum and maximum durations between each other that override the linear spreading of tasks. In an example where the project is building a deck, the task to install the 4″x″4 pillars that will support the deck's platform can't be installed until seven days after the footings have been poured because the concrete needs to cure. This means that a user would not be able to enter an end date less than seven days for the entire project because of the required time difference between the two example tasks.”); 
(K) by the one or more computer systems, receiving an indication of the second user action by the first user (paragraph [0054], “FIG. 6 illustrates a flow chart for a project timeline feature, according to an embodiment. FIG. 24 illustrates a view of a user page where the elements of a timeline are shown, according to an embodiment. The elements on the timeline (e.g. milestone flags, decision diamonds, and circles that represent tasks) may be placed on the timeline through the information entered into the project management system 103 related to project, due dates, etc. The 
(L) by the one or more computer systems, when the indication in (K) is received: (M) determining a third stage of development of the first project development (paragraph [0013], “For example, the project template 115 may comprise: predefined tasks 106; predefined milestones 108; or predefined decisions 109; or any combination thereof. Tasks 106 may be a predefined list of items that need to be accomplished for a particular project.”); and 
(N) determining a third developmental node corresponding to the third stage of development (paragraph [0030], “For example, if the user is planning a wedding, the user may have the ability to select from a series of wedding planning project templates that include information needed to start planning a wedding, such as, but not limited to: predefined milestones to guide the user through the various stages of the wedding planning process; predefined tasks that serve as the “to do” list for the user or other people involved in the wedding planning project; a predefined calendar of events for the wedding based on the timeframe and milestones for the user's wedding; predefined discussion forums and groups that allow the user to ask experts for specific wedding planning tasks or discuss elements of the wedding plan with experts or others who are going through or have gone through a similar project; a resource center where the user can access and share files, including documents, audio and/or video files, and links associating with the wedding planning project, or any combination thereof.”), and 
with further regards to claim 15, (K) by one or more computer systems, receiving an indication of the second user action by the first user; (L) by one or more computer systems, when the indication in (K) is received: (M) associating the first project development with the desired project development outcome (paragraph [0013], “For example, the project template 115 may comprise: predefined tasks 106; predefined milestones 108; or predefined decisions 109; or any 
While DeFusco et al. teaches adding computer files to projects related to physical items, DeFusco et al. fails to explicitly teach that types of files those are or the use of a 3D printer. However Michalik et al. teaches
at least one of the one or more second developmental support elements including a 3D printer (page 7, “Additionally, AM helps make it easier to conquer the typical distance between designers and product stakeholders (customers, manufacturers, packaging, etc.), as users can send prototypes as CAD files to be printed elsewhere.”, page 8, “By allowing a designer to print directly from a digital file, early-stage prototype creation can become a fast and effective part of the development process.” and “Finally, incorporating 3D printing into the design process not only enables technical validation, but can also accelerate alignment within the broader organization on a new design—a key success factor often overlooked toward the end of a design process. Using AM can allow engineers to explain and demonstrate a new design to a variety of geographically dispersed stakeholders—complete with physical models—even at remote sites.”), and
using the 3D printer, creating at least one physical object corresponding to the at least one computer aided design file page 8, Finally, incorporating 3D printing into the design process not only enables technical validation, but can also accelerate alignment within the broader organization on a new design—a key success factor often overlooked toward the end of a design process. Using AM can allow engineers to explain and demonstrate a new design to a variety of geographically dispersed stakeholders—complete with physical models—even at remote sites.”);
This part of Michalik et al. is applicable to the system of DeFusco et al. as they both share characteristics and capabilities, namely, they are directed to project management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

With regards to claim 3, DeFusco et al. teaches: (O) by the one or more computer systems, providing to the first user the one or more third developmental support elements determined in (N) (paragraph [0030], “For example, if the user is planning a wedding, the user may have the ability to select from a series of wedding planning project templates that include information needed to start planning a wedding, such as, but not limited to: predefined milestones to guide the user through the various stages of the wedding planning process; predefined tasks that serve as the “to do” list for the user or other people involved in the wedding planning project; a predefined calendar of events for the wedding based on the timeframe and milestones for the user's wedding; predefined discussion forums and groups that allow the user to ask experts for specific wedding planning tasks or discuss elements of the wedding plan with experts or others who are going through or have gone through a similar project; a resource center where the user can access and share files, including documents, audio and/or video files, and links associating with the wedding planning project, or any combination thereof.”).

With regards to claim 4, DeFusco et al. teaches:  the first user is a user of a social- networking system, the social-networking system comprising a graph that comprises a plurality of nodes and edges connecting the nodes, at least one node in the graph corresponding to the first user, and at least one node in the graph corresponding to a second user of the social-networking system (paragraph [0025], “In 260, a user may invite others to the project. For example, contacts 

With regards to claim 7, DeFusco et al. teaches: (B)(1) by the one or more computer systems, indicating that the first project development is associated to the first developmental node (where each node may be a task or milestone, paragraph [0013], “For example, the project template 115 may comprise: predefined tasks 106; predefined milestones 108; or predefined decisions 109; or any combination thereof. Tasks 106 may be a predefined list of items that need to be accomplished for a particular project. FIG. 9 provides an example list of tasks. Tasks may be further designated as milestones 108 or decisions 109. A milestone may be an important or major task. A decision may be a task that requires a decision to be made.”).

With regards to claim 8, DeFusco et al. teaches:  (H)(1) by the one or more computer systems, indicating that the first project development is associated to the second developmental node (where each node may be a task or milestone, paragraph [0013], “For example, the project template 115 may comprise: predefined tasks 106; predefined milestones 108; or predefined decisions 109; or any combination thereof. Tasks 106 may be a predefined list of items that need to be accomplished for a particular project. FIG. 9 provides an example list of tasks. Tasks may be further designated as milestones 108 or decisions 109. A milestone may be an important or major task. A decision may be a task that requires a decision to be made.”).



With regards to claim 10, DeFusco et al. teaches: the providing to the first user the one or more first developmental support elements in (D) includes providing at least a portion of the one or more first developmental support elements via a first graphical user interface (Fig. 9, paragraph [0027], “In 920, files may be preconfigured with any number of audio files, video files, documents, or web site links. The may allow the sponsor to provide information such as, but not limited to: “how to” videos, links to online content, or document templates, or any combination thereof.”).

With regards to claim 11, DeFusco et al. teaches: the providing to the first user the one or more second developmental support elements in (J) includes providing at least a portion of the one or more second developmental support elements via a second graphical user interface (paragraph [0026], “FIG. 9 illustrates a user page for a project, according to one embodiment. A user can create the project by choosing a template for that project. A user can access a project user page from a user home page such as the one shown in FIG. 8. … These tasks may be predefined (e.g., by the template sponsor or another entity), and may be include other information, such as, but not limited to: helpful hints, knowledge, access to experts, or an e-commerce widget that allows the user to purchase related goods and services to help get the task done, or any combination thereof. In 910, a 

With regards to claim 12, DeFusco et al. teaches: the providing to the first user the one or more third developmental support elements in (O) includes providing at least a portion of the one or more third developmental support elements via a third graphical user interface (paragraph [0026], “FIG. 9 illustrates a user page for a project, according to one embodiment. A user can create the project by choosing a template for that project. A user can access a project user page from a user home page such as the one shown in FIG. 8. … These tasks may be predefined (e.g., by the template sponsor or another entity), and may be include other information, such as, but not limited to: helpful hints, knowledge, access to experts, or an e-commerce widget that allows the user to purchase related goods and services to help get the task done, or any combination thereof. In 910, a calendar (e.g., such as the one shown in FIG. 11) may be preconfigured to include events, tasks, or meetings that relate to getting the project done.”).

With regards to claim 13, DeFusco et al. teaches: the first user action includes at least one of reading a document, viewing a video, listening to audio, taking a class, using a software application, making a contact, partnering with a second user, and meeting with an entity (paragraph [0027], “In 915, discussions may be configured by the sponsor to have a predefined list of discussion groups that will provide users with the ability to chat online with experts, their peers in the program, or other members utilizing the project management system 103. For example, the user may chat with other people to get their thoughts on doing the project, or a piece of the project, that the user is doing. In 920, files may be preconfigured with any number of audio files, video files, documents, or .
	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J.D.S./Examiner, Art Unit 3629  
/SANGEETA BAHL/Primary Examiner, Art Unit 3629